department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division release number release date date date uniform issue list se t eo ra t legend corporation dear this is in response to your ruling_request dated date requesting an extension for an additional five years under sec_4943 of the internal_revenue_code code for disposing of certain excess_business_holdings facts you are a private_foundation organized as a_trust on date you have been recognized as an organization exempt under sec_501 of the code and are classified as a private_foundation within the meaning of sec_509 your trust document states that your beneficiaries are charitable scientific and educational entities you were initially funded with big_number shares of corporation stock the big_number shares represent a percent interest in corporation prior to the donation of corporation shares your donor owned percent of the stock of corporation as a result of the contribution your ownership_interest constitutes excess_business_holdings under sec_4943 your initial five-year period for disposing of excess_business_holdings ends on date you have been trying to dispose_of your corporation holdings since during the initial five- year period for disposing of excess_business_holdings under sec_4943 of the code you engaged the services of a prominent real_estate agent to help sell your corporation holdings the agent received offers for the purchase of the holdings however subsequent negotiations never culminated in a written offer continued contact with several local realtors has confirmed that there are no willing buyers for the property at this time also the foundation has contacted and or negotiated with several individuals regarding the disposition of the corporation shares with no success the foundation’s trustees attribute this to the current state of the economy as well as to the unique nature of the property your represent that your real_estate agent states that given the current economic climate the corporation holdings could only be sold if the price were substantially below market_value and your agent believes that a turnaround in this area will occur over the next two to three years despite current economic conditions ongoing development appears to be moving forward which you anticipate will boost the local economy over the next five years corporation has significant value and the sale of an asset of this size will have significant consequences to you because of the size value nature and complexity of this business holding you have despite your representations that you have used best efforts been unable to complete the sale of the corporation holdings within the prescribed five-year period your trustees have established a plan of sale that includes developing a comprehensive brochure developing local and direct contacts with investment management companies and private equities firms maintaining contact with top-selling realtors contacting mobile home park acquisition companies increasing advertising in various mediums targeted to commercial real_estate investors and listing the property on websites connected with this industry your trustees expect that they can sell the property at a price not substantially below fair_market_value no later than date you submitted the plan to your state attorney_general and are waiting for a response if and when a response is received from the state attorney_general a copy will be submitted to the secretary in accordance with sec_4943 of the code prior to the end of the initial five-year period for disposing of excess_business_holdings under sec_4943 of the code you submitted a request to the internal_revenue_service for an extension of five years to complete the required disposition ruling requested you requested a ruling extending the five-year period of time for disposing of excess_business_holdings for an additional five years under sec_4943 of the code law sec_4943 of the code imposes excise_taxes on the excess_business_holdings of any private_foundation in a business_enterprise sec_4943 of the code provides that the term excess_business_holdings means with respect to the holdings of any private_foundation in any business_enterprise the amount of stock or other interest in the enterprise which the foundation would have to dispose_of to a person other than a disqualified_person in order for the remaining holdings of the foundation in such enterprise to be permitted holdings sec_4943 of the code provides in part that the permitted holdings of any private_foundation in an incorporated business_enterprise are percent of the voting_stock reduced by the percentage of the voting_stock owned by all disqualified persons sec_4943 of the code provides that if there is a change in the holdings in a business_enterprise other than by purchase by the private_foundation or by a disqualified_person which causes the private_foundation to have excess_business_holdings in such enterprise the interest of the foundation in such enterprise immediately after such change shall while held by the foundation be treated as held by a disqualified_person rather than by the foundation during the 5-year period beginning on the date of such change in holdings sec_4943 of the code provides that the internal_revenue_service may extend for an additional five years the initial five-year period for disposing of excess_business_holdings in the case of an unusually large gift or bequest of diverse business holdings or holdings with complex corporate structures if a the foundation establishes that i holdings during the initial five-year period and ii disposition within the initial five-year period has not been possible except at a price substantially below fair_market_value by reason of such size and complexity or diversity of holdings it made diligent efforts to dispose_of such b before the close of the initial five-year period i the private_foundation submits to the internal_revenue_service a plan for disposing of all of the excess_business_holdings involved in the extension and ii the private_foundation submits the plan to the attorney_general or other appropriate state official having administrative or supervisory authority or responsibility with respect to the foundation's disposition of the excess_business_holdings involved and submits to the internal_revenue_service any response the private_foundation received during the five-year period and c the internal_revenue_service determines that such plan can reasonably be expected to be carried out before the close of the extension period analysis you are subject_to sec_4943 of the code which imposes a tax on the excess_business_holdings of private_foundations generally under sec_4943 a private_foundation is permitted to hold twenty percent of the voting_stock in a business_enterprise with any excess constituting excess_business_holdings however if a private_foundation acquires holdings in a business_enterprise other than by purchase eg by gift which causes the foundation to have excess_business_holdings then the interest of the foundation in such business_enterprise shall be treated as held by a disqualified_person rather than the foundation for a five-period beginning on the date such holdings were acquired by the foundation under sec_4943 under sec_4943 of the code the internal_revenue_service may extend the initial five- year period for disposing of excess_business_holdings for an additional five years if you establish that i you made diligent efforts to dispose_of such holdings during the initial five-year period and disposition within the initial five-year period has not been possible except at a price substantially below fair_market_value by reason of such size and complexity or diversity of holdings ii before the close of the initial five-year period you submit to the internal_revenue_service and attorney_general or other appropriate state official having administrative or supervisory authority or responsibility with respect to the foundation's disposition of the excess_business_holdings involved a plan for disposing of all of the excess_business_holdings involved during the extension and iii the internal_revenue_service determines that such plan can reasonably be expected to be carried out before the close of the extension period you received a donation of of the shares of corporation from your donor a disqualified_person under sec_4946 of the code you have stated that because you own more than percent of corporation's holdings the holdings of corporation that you own constitute excess_business_holdings under sec_4943 therefore you are required under sec_4943 to dispose_of these holdings during the initial five-year period ending on december during the initial five-year period as required by sec_4943 of the code you made diligent efforts to dispose_of the corporation holdings you hired a prominent and experienced local real_estate broker who listed and actively marketed the property and continues to do so however due to the unique nature of the holdings owned by the corporation and the current economic climate you are unable to dispose_of the corporation holdings you represented that disposition of the corporation holdings within the initial five-year period is not possible except at a price substantially below fair_market_value as required by sec_4943 before the end of the initial five-year period you submitted a request to the internal_revenue_service under sec_4943 for an additional five-year period within which to dispose_of your corporation holdings and you described your plan for disposing of corporation holdings you also submitted the plan to the attorney_general of your state who is expected to approve the plan thus based on the information submitted we have determined that your plan to dispose_of all of your corporation holdings within an additional five- year period can reasonably be expected to be carried out therefore we conclude that you meet the requirements under sec_4943 of the code for an extension of five years to dispose_of your corporation holdings ruling under sec_4943 of the code the period during which you may dispose_of your corporation holdings is extended an additional five years until date we are not ruling on whether your interest in the corporation constitutes excess_business_holdings this ruling will be made available for public inspection under sec_6110 of the code after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice deletions you should follow the instructions in notice if you disagree with our proposed this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent this ruling is based on the facts as they were presented and on the understanding that there will be no material changes in these facts this ruling does not address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections described because it could help resolve questions concerning your federal_income_tax status this ruling should be kept in your permanent records if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter in accordance with the power_of_attorney currently on file with the internal_revenue_service we are sending a copy of this letter to your authorized representative sincerely ronald shoemaker manager exempt_organizations technical group enclosure notice
